Elliott, C. J.
The appellant asks a reversal of the judgment declaring him guilty of the crime of assault and battery with intent to kill, and rests his case upon the single proposition that the verdict is not sustained by the evidence. We have given the evidence a very careful study, and are satisfied that it supports the verdict. It was proved in the strongest and clearest way that the appellant was the aggressor ; that he was armed for deadly encounter, and that he sought to provoke the man he shot into a-combat. This makes the statement of the injured man that the appellant fired the first shot probable, and thus gave strong corroboration to his testimony. But the case does not stand upon the corroborating circumstance mentioned and the positive testimony of the injured man alone, for there is other evidence tending to prove the appellant guilty of the crime charged against him.
Judgment affirmed.